           Case 5:17-cv-00220-LHK Document 1478 Filed 03/22/19 Page 1 of 4




 1   KEKER VAN NEST & PETERS LLP             MORGAN, LEWIS & BOCKIUS LLP
     Robert A. Van Nest                      Richard S. Taffet (pro hac vice)
 2   Eugene M. Paige                         richard.taffet@morganlewis.com
     Justina K. Sessions                     101 Park Avenue
 3                                           New York, NY 10178-0060
     633 Battery Street
     San Francisco, CA 94111-1809            Telephone: (212) 309-0060
 4                                           Facsimile: (212) 309-6001
     Telephone: (415) 676-2289
     Facsimile: (415) 397-7188
 5                                           MORGAN, LEWIS & BOCKIUS LLP
     CRAVATH, SWAINE & MOORE LLP             Geoffrey T. Holtz (SBN 191370)
 6                                           Geoffrey.holtz@morganlewis.com
     Gary A. Bornstein (pro hac vice)
     gbornstein@cravath.com                  One Market, Spear Street Tower
 7                                           San Francisco, CA 94105-1596
     Yonatan Even (pro hac vice)
     yeven@cravath.com                       Telephone: (415) 442-1000
 8                                           Facsimile: (415) 442-1001
     825 Eighth Avenue
 9   New York, NY 10019-7475
     Telephone: (212) 474-1000               Attorneys for Defendant
     Facsimile: (212) 474-3700               QUALCOMM INCORPORATED
10

11

12

13

14

15
                              UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
17                                  SAN JOSE DIVISION

18
      FEDERAL TRADE COMMISSION                Case No. 5:17-CV-0220-LHK-NMC
19
                Plaintiff,
20         v.                                  STIPULATION AND [PROPOSED]
                                               ORDER CONCERNING EXHIBITS
21    QUALCOMM INCORPORATED,                   ADMITTED AT TRIAL
      a Delaware corporation,
22
                Defendant.
23

24

25

26

27
                                                         STIPULATION AND [PROPOSED] ORDER
28                                                        Case No. 5:17-cv-00220-LHK-NMC
            Case 5:17-cv-00220-LHK Document 1478 Filed 03/22/19 Page 2 of 4



                    Pursuant to the Court’s request, the Federal Trade Commission and Qualcomm
 1

 2   Incorporated (the “Parties”) respectfully submit this Stipulation and [Proposed] Order

 3   Concerning Exhibits Admitted at Trial:

 4                  WHEREAS, on March 15, 2019, the Court requested that the Parties file a
 5
     stipulation and proposed order stipulating to the trial exhibits admitted during trial of this
 6
     matter; and
 7
                    WHEREAS no Party waives any properly preserved objections to the admitted
 8
     exhibits.
 9

10                  NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

11   and between the undersigned counsel:
12                  The chart attached hereto as Exhibit A is a list of the exhibits that were
13
     admitted at trial, subject to the limitations on admissibility shown in Exhibit A and without
14
     waiver of any properly preserved objections made by a Party to the admitted exhibits.
15
     March 22, 2019                             Respectfully Submitted,
16

17                                               CRAVATH, SWAINE & MOORE LLP

18                                               s/ Gary A. Bornstein________________
                                                 Gary A. Bornstein
19                                               Yonatan Even
20                                                   Worldwide Plaza
                                                        825 Eighth Avenue
21                                                          New York, NY 10019
                                                               Telephone: (212) 474-1000
22                                                                 Facsimile: (212) 474-3700
                                                                       gbornstein@cravath.com
23                                                                     yeven@cravath.com
24

25

26

27
                                                      1
28                                                                      STIPULATION AND [PROPOSED] ORDER
                                                                         Case No. 5:17-cv-00220-LHK-NMC
     Case 5:17-cv-00220-LHK Document 1478 Filed 03/22/19 Page 3 of 4



                                Robert A. Van Nest
 1                              Eugene M. Paige
 2                              Justina K. Sessions
                                KEKER, VAN NEST & PETERS LLP
 3                                  633 Battery Street
                                        San Francisco, CA 94111
 4                                         Telephone: (415) 676-2289
                                               Facsimile: (415) 397-7188
 5
                                                   rvannest@keker.com
 6                                                 epaige@keker.com
                                                   jsessions@keker.com
 7
                                Richard S. Taffet
 8                              MORGAN, LEWIS & BOCKIUS LLP
                                   101 Park Avenue
 9
                                       New York, NY 10178
10                                         Telephone: (212) 369-6000
                                              Facsimile: (212) 309-6001
11                                                richard.taffet@morganlewis.com
12                              Geoffrey T. Holtz
                                MORGAN, LEWIS & BOCKIUS LLP
13
                                   One Market, Spear Street Tower
14                                     San Francisco, CA 94105
                                          Telephone: (415) 442-1000
15                                            Facsimile: (415) 442-1001
                                                  geoffrey.holtz@morganlewis.com
16

17                              Attorneys for Qualcomm Incorporated

18
                                 FEDERAL TRADE COMMISSION
19
                                 s/ Jennifer Milici ________________
20                               Jennifer Milici
21                               Daniel Matheson
                                     600 Pennsylvania Avenue, N.W.
22                                       Washington, D.C. 20580
                                             (202) 326-2912; (202) 326-3496 (fax)
23                                               jmilici@ftc.gov
                                                 dmatheson@ftc.gov
24

25                               Attorneys for Federal Trade Commission

26

27
                                    2
28                                                   STIPULATION AND [PROPOSED] ORDER
                                                      Case No. 5:17-cv-00220-LHK-NMC
          Case 5:17-cv-00220-LHK Document 1478 Filed 03/22/19 Page 4 of 4




 1

 2   PURSUANT TO STIPULATION, IT IS SO ORDERED:

 3

 4

 5                                                 Hon. Lucy H. Koh
                                                   U.S. District Judge
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                         3
28                                                    STIPULATION AND [PROPOSED] ORDER
                                                       Case No. 5:17-cv-00220-LHK-NMC
